Citation Nr: 0513632	
Decision Date: 05/19/05    Archive Date: 06/01/05	

DOCKET NO.  03-25 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

1.  Entitlement to an effective date earlier than September 
13, 2001, for the assignment of a 100 percent rating for 
post-traumatic stress disorder (PTSD).

2.  Whether the September 13, 2001 Substantive Appeal was 
timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 rating decision of the 
VARO in Huntington, West Virginia, that increased the 
disability rating for the veteran's PTSD from 50 percent to 
100 percent, effective September 13, 2001, the date of 
receipt of a VA Form 9 in which the veteran stated he was 
seeking "increased service connection for PTSD."

Initially, the Board notes that the sole issue that has been 
developed for current appellate review is entitlement to an 
effective date earlier than September 13, 2001, for the 
assignment of a 100 percent rating for PTSD, based on the law 
and regulations applicable to effective dates.  As will be 
shown below, the Board has determined that the veteran is 
entitled to an earlier effective date based on the applicable 
law and regulations.  However, the Board also notes that the 
veteran asserts that his September 13, 2001 claim should be 
deemed to constitute a timely Substantive Appeal with respect 
to an April 2000 rating decision.  In this regard, while the 
Board does not find this issue to be inextricably intertwined 
with the issue on appeal, it does find that a June 2002 
notice of disagreement was timely filed with an October 2001 
RO determination that found the September 13, 2001 
Substantive Appeal was not timely, and that a July 2003 
statement of the case is not sufficient to constitute a 
statement of the case as to this issue.  (Although the July 
2003 statement of the case provides relevant regulations 
regarding the timeliness issue and addresses the timeliness 
of the Substantive Appeal in its analysis as to entitlement 
to an earlier effective date for a 100 percent rating for 
PTSD, it does not separately identify the issue of whether 
the September 13, 2001 Substantive Appeal was timely, and 
does not mention the June 2002 notice of disagreement.)

Therefore, pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999), the Board finds that it is now necessary that the 
issue of whether the September 13, 2001 Substantive Appeal 
was timely filed be remanded so that the veteran can be 
furnished a statement of the case which specifically 
addresses this issue.  It will thereafter be necessary for 
the veteran to file a Substantive Appeal as to this claim in 
order for this issue to be returned to the Board for further 
consideration.  This issue is REMANDED below to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.

No other issue is in appellate status at this time.  The 
Board notes that in addition to the 100 percent rating for 
the PTSD, service connection is in effect for other 
disabilities including:  Low back strain, rated as 40 percent 
disabling from June 18, 2001; diabetes mellitus, rated at 20 
percent disabling from May 8, 2001; peripheral neuropathy of 
the left lower extremity, rated as 10 percent disabling from 
May 8, 2001; peripheral neuropathy of the right lower 
extremity, rated as 10 percent disabling from May 8, 2001, 
and erectile dysfunction, rated as noncompensably disabling 
from September 6, 2002.  The veteran is also entitled to 
special monthly compensation on account of PTSD rated 100 
percent disabling, and additional service-connected 
disabilities independently ratable at 60 percent or more.  He 
is also entitled to special monthly compensation under 
38 U.S.C.A. §1114 (West 2002) (k) on account of loss of use 
of a creative organ.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the veteran has been 
notified of the evidence necessary to substantiate his claim.

2.  By rating decision dated April 19, 2000, service 
connection for PTSD was granted.  A 50 percent disability was 
assigned, effective October 14, 1998, the date of receipt of 
the veteran's claim for compensation benefits based on PTSD.

3.  The veteran was notified of the rating action by 
communication dated in June 2000.

4.  In an October 2000 rating decision, the veteran voiced 
disagreement with the aforementioned determination.  He was 
provided with a statement of the case dated June 6, 2001.

5.  A September 13, 2001 Substantive Appeal was determined by 
the RO to be untimely as to the April 2000 rating decision, 
and was instead treated as an application to reopen the 
claim.

6.  On October 11, 2000, the veteran was seen in VA 
outpatient consultation and it was factually ascertainable 
that the symptomatology of his PTSD met the schedular 
criteria for a 100 percent rating under Diagnostic Code 9411 
for PTSD.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
October 11, 2000, but not earlier, for the grant of a 100 
percent schedular rating for PTSD have been met.  38 U.S.C.A. 
§§ 5108, 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified at 
38 C.F.R. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002) 
redefined VA's duty to notify a claimant about the 
development of his claim.  VA regulations that implement the 
VCAA are codified as amended at 38 C.F.R. §§  3.102, 3.156 
(a), 3.159, 3.326 (a) (2004).

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as any 
evidence of VA will attempt to obtain and what evidence the 
claimant himself is responsible for providing.  38 U.S.C.A. 
§ 5103 (a) (West 2002); Quartuccio v. Principi, 16 Vet App 
183 (2002).

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159 (b).  The United States Court 
of Appeals for Veterans Claims (Court) has found that this 
regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 17 Vet App 412, 422 (2004).  

In a June 29, 1999, communication, the veteran was asked to 
provide names and addresses of doctors and hospitals, from 
whom and from where he received treatment.  He was asked to 
complete and return VA Form 21-4142, authorizing release of 
information.  He was also told that he could contact any 
doctor or hospital himself and request a release of the 
information.  The communication did not notify the veteran of 
the evidence needed to substantiate entitlement to an earlier 
effective date for an increased evaluation.  However, the 
effective date issue is a "downstream" issue from that of 
entitlement to the benefit.  Grantham v. Brown, 114 F. 3d 
1156 (1997).  VA's General Counsel has held that VA is not 
required to provide §5103 (a) notice with regard to 
"downstream issues."  VAOPGCPREC 8-2003 (December 22, 2003); 
cf. Houston v. Principi, 17 Vet App 195, 202 (2003).  The 
Board is bound by the General Counsel's holding.  38 U.S.C.A. 
§ 7104 (c) (West 2002).

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim, particularly in view of the 
favorable determination below.  Smith v. Gober, 14 Vet App 
227 (2000); Dela Cruz v. Principi, 15 Vet App 143 (2001).






Pertinent Law and Regulations

Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of the claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. §5110 (b) (2); Harper v. Brown, 10 Vet 
App 125 (1997); 38 C.F.R. § 3.400 (o) (1) (2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101 (a) 
(West 2002); 38 C.F.R. § 3.151 (a) (2004).

In general, "date of receipt means the date on which a claim, 
information or evidence was received in [VA]."  38 C.F.R. § 
3.1 (r) (2004).

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (o) (1).  Unless 
otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefore.  38 U.S.C.A. § 5110 
(a); 38 C.F.R. § 3.400 (o) (1); Harper v. Brown, 10 Vet App 
125 (1997).  Applicable laws and regulations further set out 
that the effective date of an award of increased compensation 
may be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for increased evaluation is 
received within one year from that date.  38 U.S.C.A. § 5110 
(b) (2); 38 C.F.R. § 3.400 (o) (2).

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2004).  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as practicably can be determined, the 
average impairment in earning capacity resulting from such 
diseases and injury and their residual conditions in civil 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under Diagnostic Code 9411, a 100 percent schedular rating is 
in effect when there is total occupational and social 
impairment, due to such symptoms as:  Gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

A 70 percent rating is for assignment when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in attempting to stressful circumstances 
(including work or worklike setting); inability to establish 
and maintain effective relationships.

A 50 percent rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue which are relevant 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the veteran.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  Gober 
v. Derwinski, 1 Vet App 49, 53 (1990).

Analysis

The veteran maintains that the proper effective date for a 
100 percent rating for his PTSD should be October 14, 1998, 
the date when he filed his initial claim for disability 
compensation benefits.

By rating decision dated in April 2000, service connection 
for PTSD was granted.  The evidence reviewed included reports 
of VA examinations in February 1999 and November 1999.  A 50 
percent rating was assigned effective October 14, 1998, the 
date of receipt of the claim.

The veteran was notified of the determination by 
communication dated in June 2000.

Received on October 17, 2000, was a Notice of Disagreement 
with the determination.

A Statement of the Case confirming and continuing the 50 
percent rating was issued to the veteran on June 6, 2001.  
Notation was made that the evidence did not support a change 
in the 50 percent evaluation.  A comment was made that 
"reconsideration of the claim will be made if the veteran 
reports for a special psychiatric examination currently being 
scheduled."

Received on June 18, 2001, was a statement in which the 
veteran indicated that he wanted to reopen a claim for 
service connection for residuals of a low back injury, high 
blood pressure secondary to PTSD, and diabetes secondary to 
exposure to Agent Orange.  He made no reference to his PTSD 
symptomatology.

Received on September 13, 2001, was a VA Form 9 in which the 
veteran indicated that he was appealing for "increased 
service connection for PTSD."  He stated that he was 
appealing the April 19, 2000, rating decision.  He indicated 
that he was rated 50 percent disabling, but believed he 
should have been rated higher.  He stated that he met the 
criteria for a 70 percent rating.

In a communication dated October 11, 2001, the veteran was 
informed that the VA Form 9 received in September 2001 was 
received after August 6, 2001, and therefore his appeal 
period had expired.  He was informed that the VA Form 9 had 
to be filed within one year of the date of the notification 
letter from VA, that being June 8, 2001, or 60 days from the 
date of the Statement of the Case, that being August 6, 2001, 
whichever was later.  Since the VA Form 9 was received after 
each of those dates, the RO took the position that the appeal 
period had expired.

However, received at the Washington, DC, RO in October 2001 
were copies of VA outpatient records that had apparently been 
misplaced in another folder.  There was a notation that 
someone "please place in correct folder."  The records 
pertain to the veteran.  They include a copy of a September 
23, 2001, VA outpatient visit.  

Also included was the report of an outpatient visit dated 
October 11, 2000.  It was indicated the veteran's PTSD 
symptomatology was so severe that the social worker 
performing the evaluation "recommended inpatient intensive 
PTSD treatment due to the severity of the traumas experienced 
in Vietnam and the level of disturbance pt. experiences 
related to these events."  The social worker further stated 
that the veteran's familial and social functioning was 
severely impaired and she added he was unable to maintain any 
type of vocational functioning.  The following notation was 
made:  "Continue to encourage application for increase for 
PTSD."  The social worker referred to unfortunate 
circumstances regarding the conduct of a previous rating 
examination.

Also received in October 2001 was the report of a June 2001 
VA outpatient visit with the same social worker who saw the 
veteran in October 2000.  She again stated that the veteran 
was unable to work because of his PTSD.  The Axis I diagnosis 
was chronic severe PTSD.  She gave him a GAF score of 33.  

By rating decision dated in February 2002, the disability 
rating for the veteran's PTSD was increased from 50 percent 
to 100 percent, effective September 13, 2001.  Reference was 
made to an outpatient visit in September 2001 at which time 
it was reported that the veteran experienced many classic 
symptoms of severe PTSD.

In a statement received in June 2002, the veteran indicated 
that subsequent to the June 6, 2001, Statement of the Case, 
he met with his service organization representative on June 
18, 2001, and asked for assistance.  He stated that on 
August 2, 2001, he met with an employee of the VA RO in 
Washington at the VA Medical Center.  He stated that she 
assured him that she would look into the matter when she 
returned to her office.  He recalled that at the end of the 
meeting she wrote her phone number at the end of the 
Statement of the Case and asked him to call her on August 6, 
2001.  He indicated that on August 6, 2001, he called her and 
she informed him that her supervisor was on leave, but she 
would meet with him with regard to scheduling the veteran for 
a special psychiatric examination.  The veteran indicated 
that it was on September 10, 2001, when he met with a 
different representative from the service organization for 
assistance.  It was suggested that he complete another VA 
Form 9.

Based on a longitudinal review of the evidence of record the 
Board finds that an earlier effective date of October 11, 
2000, but not sooner, is in order for the assignment of a 100 
percent schedular rating for the veteran's PTSD.  That date 
is the date the veteran was seen at of VA outpatient facility 
for what were described as severely incapacitating 
symptomatology attributable to his PTSD.  The Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of the claim, regardless of whether the 
records are physically on file.  See Dunn v. West, 11 Vet App 
462, 466 (1998); Bell v. Derwinski, 2 Vet App 611, 613 
(1992).  The report of this visit clearly shows how severely 
incapacitating the veteran's PTSD symptomatology had become.  
While it was somehow misplaced, now it has been associated 
with the correct claims folder and the Board is able to cite 
that date as the effective date of the 100 percent schedular 
rating.  The Board does not believe a remand for further 
adjudication based on entitlement to an earlier effective 
date based on effective date law and regulations is in order 
because the end result is in favor of the veteran.  Thus, the 
Board finds the proper effective date for the assignment of a 
100 percent rating for the veteran's PTSD is October 11, 
2000.


ORDER

An effective date of October 11, 2000, but not earlier, for 
the assignment of a 100 percent rating for PTSD is granted.


REMAND

As was noted previously, a June 2002 notice of disagreement 
was timely filed with an October 2001 RO determination that 
found a September 13, 2001 Substantive Appeal was not timely 
with respect to an April 2000 rating decision, and that a 
July 2003 statement of the case is not sufficient to 
constitute a statement of the case as to this issue.  
Although the July 2003 statement of the case provides 
relevant regulations regarding the timeliness issue and 
addresses the timeliness of the Substantive Appeal in its 
analysis as to entitlement to an earlier effective date for a 
100 percent rating for PTSD, it does not separately identify 
the issue of whether the September 13, 2001 Substantive 
Appeal was timely, and does not mention the June 2002 notice 
of disagreement.

Therefore, pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999), the Board finds that it is now necessary that the 
issue of whether the September 13, 2001 Substantive Appeal 
was timely filed be remanded so that the veteran can be 
furnished a statement of the case which specifically 
addresses this issue.  It will thereafter be necessary for 
the veteran to file a Substantive Appeal as to this claim in 
order for this issue to be returned to the Board for further 
consideration.  

Accordingly, this case is remanded for the following action:

The veteran should be provided with a new 
Statement of the Case that solely 
addresses the issue of whether the 
September 13, 2001 was timely filed with 
respect to the rating decision of April 
2000.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                        
____________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


